Per Curiam,
The appellee fell on an icy pavement in the City of Philadelphia* and, for the injuries sustained, he recovered a judgment in the court below, the jury having *267found that the city had been negligent in permitting the ice to remain on the pavement. This finding was justified by the testimony of several witnesses, who stated that the ice — from one to three inches in thickness — had been on the pavement for a week or ten days prior to the accident. It appeared that the plaintiff had testified, in his deposition taken some time bofore the trial, in view of his advanced age, that, when he passed over the pavement at three o’clock on the afternoon of the day he fell, the ice was soft, and that, when he returned, two hours and a half later, the pavement was frozen over with water which came from a terrace. On this counsel for the city insist that the jury should not have been permitted to find that the icy condition of the pavement, which caused the appellee’s fall, had existed for a length of time sufficient to have given constructive notice of it to the city. What the appellee testified to in his deposition as to the condition of the street when he passed over it early in the afternoon may have been true. He testified on the trial that, when he fell, between five and six o’clock in the evening, there was slippery ice on the pavement, and nothing in his deposition was inconsistent with what the other witnesses said as to the length of time the ice had been on the pavement. The learned trial judge, with characteristic care, clearly explained to the jury that, unless they found from all the testimony that the icy condition of the pavement was dangerous, and had been so for so long a time that the city was presumed to have had notice of it, there could be no recovery. He further instructed them that, if the accident had been caused by ice that had formed on the day it occurred, there could be no recovery. The case was clearly for the jury, and nothing at all is found in the charge of the court to which the city can fairly and justly except.
The eighth assignment complains of the admission of an ordinance of the city requiring the removal of snow from the sidewalks and gutters in all parts of the city. The admission of this ordinance was not error: Leder*268man v. Pennsylvania Railroad Company, 165 Pa. 118; Foote v. American Product Company, 195 Pa. 190; Herron v. Pittsburgh, 204 Pa. 509; Rigert v. Thackery, 212 Pa. 86. No error being disclosed by the record, the judgment is affirmed.